IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN RE: NOMINATION PETITION OF          : No. 242 EAL 2015
STEPHANIE SINGER CANDIDATE FOR         :
OFFICE OF: PHILADELPHIA CITY           :
COMMISSIONER                           : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
                                       :
PETITION OF: STEPHANIE SINGER          :


                                    ORDER


PER CURIAM

     AND NOW, this 15th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.